Citation Nr: 0718740	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-17 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1955 to May 1959.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision by the Reno, Nevada Department of Veterans 
Affairs (VA) Regional Office.  In May 2004, the veteran 
requested a Travel Board hearing.  In May 2005 correspondence 
he withdrew the request.

The question of whether new and material evidence has been 
received to reopen the claim of service connection for a low 
back disability must be addressed in the first instance by 
the Board because the issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board 
has characterized the claim accordingly.

The matter of entitlement to service connection for a low 
back disability based on a de novo review is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if any action 
on his part is required.


FINDINGS OF FACT

1.  A September 1964 Board decision denied the veteran's 
claim seeking service connection for a low back disability 
(disc disease) based essentially on findings that such 
disability was not manifested in, and was unrelated to, the 
veteran's service.

2.  An unappealed November 1969 rating decision declined to 
reopen the veteran's claim seeking service connection for a 
low back disability.  

3.  Evidence received since the November 1969 rating decision 
includes a VA opinion that suggests the veteran may have 
injured his back in service, relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
a low back disability, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
entitlement to service connection for a low back disability 
may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Inasmuch as the determination 
below constitutes a full grant of that portion of the claim 
that is being addressed, there is no reason to belabor the 
impact of the VCAA on this matter, since any error in notice 
timing or content would be harmless.

B.		Factual Background, Legal Criteria, and Analysis

Generally, an unappealed determination by the Board or by the 
RO is final based on the evidence of record at the time of 
such determination.  38 U.S.C.A. §§ 7104,  7105.  However, if 
new and material evidence is presented or secured with 
respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Since the claim to reopen was filed after August 29, 2001, 
the current regulatory definition of the new and material 
evidence under 38 C.F.R. § 3.156(a) applies. New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence cannot be 
cumulative or redundant of the evidence already of record 
when the last final denial of the claim was made, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence 
is presumed.  Justus v. Prinicipi, 3 Vet. App. 510, 513 
(1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

In a September 1964 decision, the Board affirmed the RO's 
April 1964 rating decision that denied service connection for 
a low back disability based essentially on a finding that 
such disability was not manifested in, and was unrelated to, 
the veteran's service.  That decision is final.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1105.

In 1969, the veteran sought to reopen the claim.  A November 
1969 rating decision, declined to reopen the claim.  The 
veteran was informed of the decision and of his appellate 
rights, and did not appeal it.  Hence this decision, 
likewise, is final (and is the last final decision in this 
matter).  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103.

Evidence of record at the time of the November 1969 rating 
decision included the veteran's service medical records 
(SMRs), which do not show any complaints, findings, or 
diagnosis pertaining to a low back disability in service, 
including on service separation examination.  The SMRs do 
show that in February 1957 the veteran was involved in a 
motor vehicle accident resulting in a right leg injury 
(fracture).  Also of record were letters from G.W.D, MD, 
which relate the veteran's low back disability to the 
accident in service.  Statements from the veteran and 
acquaintances likewise attributed the low back disability to 
the accident in service. A letter from R.C. H., MD, advises 
that the veteran reported the onset of his low back 
complaints occurred with the accident in service.

Evidence received since the November 1969 rating decision 
includes: Statements from the veteran, a report of December 
2002 X-ray of the lumbosacral spine, VA treatment records 
from May 2003 to July 2004, an August 2003 private medical 
opinion, a report of a May 2004 MRI of the lumbar spine, and 
a report of a June 2004 private medical consultation with 
A.C.R., MD.  The August 2003 private physician's opinion 
relates the veteran's low back disability to the accident in 
service; the VA treatment records include a report of a 
September 2003 evaluation by an orthopedic surgeon who opined 
that if the veteran had no prior lumbosacral disease and no 
injuries to the lumbar spine after 1957, then there was a 
high likelihood that impact stress sustained in the 
lumbosacral region could have resulted in the early 
degenerative changes in the spine.  The surgeon commented 
that it was unusual for a person with normal activities to 
require surgery at such a young age (as the veteran).  

As the claim was previously denied based essentially on 
findings that the veteran's low back disability was not 
manifested in service and was unrelated to service, for new 
evidence received to be material, it must relate to this 
unestablished fact, i.e., the matter of a nexus between 
current low back disability and service.

Both the August 2003 private physician's opinion and the 
September 2003 VA orthopedic surgeon's report relate the 
veteran's current low back disability to motor vehicle 
accident trauma he sustained in service, and the VA 
orthopedic surgeon explained the rationale for the opinion.  
These opinions address directly the matter of a nexus between 
the veteran's current low back disability and his service, 
and consequently relate to an unestablished fact needed to 
substantiate a claim of service connection for a low back 
disability.  A showing of a nexus between the veteran's 
current low back disability and an event during his service 
would also raise a reasonable possibility of substantiating 
the service connection claim.  Hence, the additional evidence 
received since 1969 is both new and material, and the claim 
of service connection for a low back disability may, and 
must, be reopened.  


ORDER

The appeal to reopen a claim of service connection for a low 
back disability is granted.


REMAND

The veteran's SMRs show that he was involved in a motor 
vehicle accident in service, and sustained a right leg 
fracture.  Service connection for residuals of such injury 
was granted in April 1964.  Postservice records reflect that 
from 1964 that the veteran has been shown to have lumbosacral 
disc disease that required surgical intervention.  The 
veteran claims that his disc disease resulted from a motor 
vehicle accident in service.  While contemporaneous records 
do not show low back injury from the 1957 motor vehicle 
accident, the 2003 private and VA opinions (as well as 
letters from the veteran's private physician in the 1960's) 
suggest that a silent or nonsymptomatic back injury occurring 
with the 1957 accident may have resulted in the low back 
pathology that required surgical intervention in the 1960's.  

The reopening of the veteran's claim above has triggered VA's 
duty to assist by arranging for a medical examination to 
obtain a medical opinion addressing the medical question 
presented.  Furthermore, the record raises another theory of 
entitlement to the benefit sought that was not previously 
addressed, i.e., a theory of secondary service connection.  
Development of medical evidence sufficient to address this 
matter is necessary..

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be evaluated  by an orthopedic 
specialist to determine the likely 
etiology of his current low back 
disability.  The veteran's claims file (to 
include his SMRs and the postservice 
opinions of record) should be reviewed by 
the examiner in conjunction with the 
examination.  Based on examination of the 
veteran and a review of his claims file, 
the examiner should provide an opinion as 
to whether the veteran's current low back 
disability is, at least as likely as not, 
related to his active service/the motor 
vehicle accident in which he was involved 
therein, and/or was caused or aggravated 
by his service-connected residuals of a 
right leg injury.  The opinion should 
specifically address the contentions 
essentially to the effect that the motor 
vehicle accident in service resulted in 
low back trauma causing pathology 
(nonsymptomatic at the time) that was 
documented in 1964 and thereafter.  The 
examiner should also offer an opinion as 
to whether or not the veteran's service 
connected right leg disability caused or 
aggravated his low back disability.  If 
the opinion is to the effect that the 
right leg disability did not cause, but 
aggravated, the low back disability, the 
examiner should indicate the degree of 
disability that is due to such 
aggravation.  The examiner should explain 
the rationale for all opinions given, to 
include comment on the opinions already of 
record in the matter of a nexus between 
current low back disability and "silent" 
trauma from a motor vehicle accident in 
service.  

2.  The RO should then readjudicate de 
novo the claim seeking service connection 
for a low back disability.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the veteran and his representative 
the opportunity to respond before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


